IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                No. 07-50065
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERT L JONES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:94-CR-260-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Robert L. Jones appeals the sentence imposed following revocation of his
term of supervised release. Jones argues that his 36-month imprisonment
sentence is unreasonable because it is above the advisory guidelines range and
the sentencing factors cited by the district court can be satisfied with a shorter
sentence.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50065

      The district court properly considered the 18 U.S.C. § 3553(a) factors when
imposing Jones’ sentence. See United States v. Gonzalez, 250 F.3d 923, 930 (5th
Cir. 2001). The sentence is neither unreasonable nor plainly unreasonable. See
United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005).
      AFFIRMED.




                                       2